Citation Nr: 1302282	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  10-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from October 1965 to October 1968.  

These claims come before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Department of Veterans Affairs (VA) Veterans Benefits Administration in Augusta, Maine.  VA's Regional Office (RO) in Detroit, Michigan certified these claims to the Board for appellate review.  

The Veteran testified in support of these claims during a hearing held at the RO before the undersigned Veterans Law Judge in April 2012.

These claims are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.


REMAND

Since June 2010, the RO has associated with the claims file, and the Veteran has submitted, additional evidence pertinent to all of the claims for service connection.  The RO has not considered this evidence in the first instance and the Veteran has not waived his right to have the RO do so.  By letter dated December 2012, he specifically asked the Board to remand these claims to the RO for review of the additional evidence.

The Board REMANDS these claims to the RO for the following action:


Readjudicate the claims being remanded based on all of the evidence of record, including that which was associated with the claims file, or which the Veteran submitted, after May 2010.  ENSURE THAT ALL APPROPRIATE DEVELOPMENT IS COMPLETED, INCLUDING BUT NOT LIMITED TO ANY NECESSARY VA MEDICAL OR PSYCHIATRIC EXAMINATIONS. If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case.    Thereafter, if indicated, return the case to the Board for appellate disposition.      

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


